Name: Commission Regulation (EEC) No 465/92 of 27 February 1992 on the implementation of measures to promote awareness of the health and nutritional value of milk and milk products
 Type: Regulation
 Subject Matter: marketing;  processed agricultural produce
 Date Published: nan

 No L 53/8 Official Journal of the European Communities 28 . 2. 92 COMMISSION REGULATION (EEC) No 465/92 of 27 February 1992 on the implementation of measures to promote awareness of the health and nutritional value of milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1079/77 of 17 May 1977 on a co-responsibility levy and on measures for expanding the markets in milk and milk products ('), as last amended by Regulation (EEC) No 1632/91 (2), and in particular Article 4 thereof, Whereas promotional and publicity measures for milk and milk products commenced in the Community in 1978 and have continued since then ; whereas it has become apparent that consumers are frequently insuffici ­ ently informed of the health and nutritional value of the consumption of milk and milk products ; whereas, for that reason, consumer awareness of the nutritional value of these products should be brought up to date ; whereas duly-qualified organizations should be invited to propose detailed programmes of measures to be carried out by them ; Whereas the organizations to be responsible for the measures must satisfy certain conditions ; whereas, in particular, the activities of the organizations concerned must not be liable to cash with the aim pursued in promoting the marketing of milk products ; whereas it is therefore essential that proposals from organizations whose activities also cover the production, distribution or sales promotion of products which imitate milk and milk products should be barred ; , , Whereas, in order to ensure that the deadline for the presentation of the report by the contractor is complied with, provision should be made where that deadline is exceeded for a certain percentage of the Community funds allocated to be withheld ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Essentially these measures shall be aimed at target groups such as medical staff, teachers and consumer categories selected on the basis of suitable objective criteria, for example, their age. The most effective means of informa ­ tion are to be used for these measures, including televi ­ sion . 2. The following may qualify as measures within the meaning of paragraph 1 : (a) the implementation of an information programme covering the following aspects :  diet and CHD,  other CHD risk factors,  diet and haemostatic function,  diet and cancer,  diet and immune function ,  infant feeding,  the role of calcium in nutrition,  micrountrients,  lactose intolerance,  milk protein allergy,  nutritional positives of dairy products. (b) the acquisition and assessment of scientific know ­ ledge . 3. These measures shall be carried out within two years of the signing of contracts as referred to in Article 5 ( 1 ) (b). 4. The period fixed in paragraph 3 shall not prevent subsequent agreement to an extension where the party to a contract makes an appropriate application to the competent authority before the expiry date and provides evidence that, owing to exceptional circumstances beyond his control, he is unable to meet the deadline originally laid down. However, this extension may not exceed six months. HAS ADOPTED THIS REGULATION : Article 1 1 . Measures to promote an awareness of the health and nutritional value of milk and milk products for human consumption shall be financed under the conditions laid down in this Regulation . Article 2 1 . The promotional measures referred to in Article 1 : (a) with the exception of the measure referred to in Article 1 (2) (b), shall be proposed by organizations with many years' experience of milk and milk product (') OJ No L 131 , 26. 5 . 1977, p. 6. 0 OJ No L 150, 15. 6 . 1991 , p . 23. 28 . 2. 92 Official Journal of the European Communities No L 53/9 Article 4 1 . Complete proposals or tenders shall include : (a) the names and addresses of the parties concerned ; (b) all details concerning the measures proposed together with detailed descriptions, giving reasons and indica ­ ting the time required for completion, the expected results and any third parties who may be involved ; (c) a detailed presentation of the planned strategy for the whole programme ; (d) the price asked for these measures, net of taxes, expressed in ecus, giving an itemized breakdown of this amount and showing the corresponding financing plan ; (e) the desired form of payment of the Community finan ­ cing in accordance with Article 7 ( 1 ) (a), (b) or (c). 2. Proposals or tenders shall be valid only where they are accompanied by a written undertaking to comply with the provisions of this Regulation and the selection criteria laid down by the Commission departments and made available to the parties concerned by the competent authority or the Commission . These selection criteria shall be attached to the contract referred to in Article 5 ( 1 ) (b) and shall form an integral part of the contract . promotion, in particular as regards their nutritional value ; only one proposal per Member State shall be considered for the measures referred to in Article 1 (2) (a); (b) shall be carried out by the organization which has made the proposal or submitted the tender, in cases where that organization must use subcontractors, the proposal or tender must contain a duly-justified appli ­ cation for a derogation ; (c) must :  make use of the means best suited to ensure maximum effectiveness of the measure under ­ taken,  take account of the particular conditions obtaining with regard to the marketing and consumption of milk and milk products in the Member State concerned,  not replace similar measures but, where appro ­ priate, expand them. Proposals or tenders put forward by organizations whose activities are exclusively or in part concerned with the production, distribution or sales promotion of products which imitate milk and milk products shall not be taken into consideration . 2. The measures referred to in Article 1 shall be carried out by bodies which : (a) have the necessary qualifications and experience ; (b) guarantee the satisfactory completion of the work. 3 . Community financing is hereby fixed at 100 % of expenditure. 4. For the purposes of applying paragraph 3, no account shall be taken of administrative expenses incurred in carrying out the measures in question . 5 . Financing of general expenses incurred in carrying out the measures referred to in Article 1 shall be limited to 2 % of the total amount approved, up to a maximum of ECU 10 000. Article 5 1 . In the case of the measures referred to in Article 1 (2): (a) before 1 June 1992, the competent authority shall compile a list of all the proposals received and forward it to the Commission together with copies of each proposal, including any supporting documents, and a reasoned opinion indicating in particular whether the proposal complies with the applicable provisions . (b) after consulting the relevant sectoral interests and following examination of the proposals by the Mana ­ gement Committee for Milk and Milk Products in accordance with Article 31 of Council Regulation (EEC) No 804/68 ('), the Commisison shall draw up a list of the proposals selected for financing and deter ­ mine the date by which the competent authorities shall conclude with the parties concerned contracts for the measures selected. The contracts shall be drawn up in as many copies as there are parties concerned standard contracts made available the Commission to the competent authorities. 2. The competent authorities or the Commission shall inform each applicant as soon as possible of the decision taken in respect of his proposal or tender. Article 3 1 . Interested parties may forward to the competent authority the Member State in which the head office of the organization concerned is situated, hereinafter referred to as the 'competent authority' detailed proposals concer ­ ning the measures referred to in Article 1 (2). Proposals must reach the competent authority before 1 May 1992. Proposals received later shall be considered null and void. 2. The further rules for the submission of proposals and the list of competent authorities are set out in the Annex. (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . No L 53/ 10 28 . 2. 92Official Journal of the European Communities Article 6 1 . The contract referred to in Article 5 ( 1 ) (b) shall include the details referred to in Article 4 ( 1 ) and (2) or make reference to them and supplement those details, where necessary, by additional conditions. 2. The competent authorities shall : (a) send a copy of the contract to the Commission forth ­ with ; (b) ensure compliance with the agreed conditions, in particular by means of on-the-spot checks. Article 7 1 . The competent authorities shall pay the party concerned, in accordance with the choice indicated in the latter's proposal or in the call for proposals ; (a) within six weeks of the date of signing of the contract, a single payment on account amounting to 60 % of the Community contribution or financing ; or (b) at four-monthly intervals, four equal instalments each amounting to 20 % of the Community contribution or financing, the first such instalment being paid within six weeks of the date of signing of the contract ; or (c) within six weeks of the date of signing of the contract, a single payment on account amounting to 80 % of the Community contribution or financing ; however, this form of payment may be stipulated only for measures which will be fully completed within a maximum of two months of the date of signing of the contract. However, while a contract is being executed, the Commis ­ sion or the competent authority may defer payment of an instalment either wholly or in part where it finds, in particular during the checks referred to in Article 6 (2) (b), irregularities in carrying out the measures concerned or a substantial interval between the due date for payment of the instalment and the date when the party concerned actually incurs the forecast expenditure. 2. The payment of each instalment shall be conditional upon the lodging with the competent authority of a secu ­ rity equal to the amount of the instalment, plus 10 % . 3 . Securities shall be released and the balance shall be paid subject to : (a) the forwarding of the report referred to in Article 8-(l ) and verification of the details contained in that report, and (b) confirmation by the competent authority that the party concerned has fulfilled his obligations. 4. In so far as the conditions set out in paragraph 3 are not fulfilled, securities shall be forfeit. In that event, the amount in question shall be deducted from the European Agricultural Guidance and Guarantee Fund, Guarantee Section, expenditure and more particularly from that arising out of the measures referred to in Article 4 of Regulation (EEC) No 1079/77. Article 8 1 . Each party responsible for one of the measures referred to in Article 1 shall submit to the Commission and to the competent authority, within four months of the final date fixed in the contract for execution of the measures, a detailed report on the utilization of the Community funds allocated and on the foreseeable results of the measures in question, in particular as regards the trend in sales of milk and milk products. If that report is submitted later than four months after that final date, 10 % of the Community contribution or financing shall be withheld for each month or part thereof following expiry of that time limit. 2. The competent authority concerned shall forward to the Commission a statement to the effect that each contract has been performed satisfactorily together with a copy of the final report. Article 9 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. ' Done at Brussels, 27 February 1992. For the Commission Ray MAC SHARRY Member of the Commission 28. 2. 92 No L 53/11Official Journal of the European Communities ANNEX In accordance with Article 3 (2) of Commission Regulation (EEC) No 465/92 of February 27 on the implementation of measures to promote awareness of the health and nutritional value of milk and milk products, interested parties are hereby informed that proposals are to be sent, within the time limits laid down, to the following competent authorities, in one original and five copies by registered letter or by messenger with acknowledgement of receipt : Member State Competent authority Belgium Office national du lait Rue Froissart 95-99 B-1040, Brussels Denmark EF-Direktoratet Frederiksborggade 18 DK-1360 Copenhagen K Germany Bundesanstalt fur landwirtschaftliche Marktordnung (BALM) Adickesallee 40 D-6000 Frankfurt a.M. Greece Service for the management of agricultural products (UDAGEP) Aharnon street 5 GR-Athens France Office national interprofessionnel du lait et des produits laitiers (ONILAIT) 2, rue St Charles F-75740 Paris Cedex 15 Ireland Department of Agriculture  Dairying Division Floor 2 Centre Agriculture House Kildare Street IRL-Dublin 2 Italy Azienda di Stato per gli interventi sul mercato agricolo (AIMA) Via Palestro 81 1-00198 Rome Luxembourg Service technique de l'agriculture 16, route d'Esch L-1470 Luxembourg Netherlands Produktschap voor Zuivel, Sir Winston Churchilllaan 275 NL-2288 EA Rijswijk (ZH) United Kingdom Intervention Board for Agricultural Produce External Trade Division Lancaster House UK-Newcastle-upon-Tyne NE4 7YE Spain Secretaria General de Alimentacion Ministerio de Agriculture, Pesca y Alimentacion Paseo Infanta Isabel 1 E-28014 Madrid Portugal Institute Nacional de IntervenÃ §Ã £o e Garantia Agricola (INGA) Rua Camilo Castelo Branco, 45, 2? P-1000 Lisbon